Citation Nr: 1601135	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  11-30 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to an effective date prior to June 30, 2009 for service connection for bilateral hearing loss. 

2. Entitlement to an effective date prior to June 30, 2009 for service connection for tinnitus.

3. Entitlement to a higher initial rating for tinnitus, rated as 10 percent disabling.

4. Entitlement to a higher initial rating for bilateral hearing loss, rated as 10 percent disabling prior to April 29, 2015, and rated as 50 percent disabling on and after April 29, 2015. 

5. Entitlement to a higher initial rating for the residuals of a march fracture, to include pes planus, left foot, currently rated as 10 percent disabling. 

6. Entitlement to a higher initial rating for the residuals of a march fracture, to include pes planus, right foot, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from August 1950 to February 1953. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma in February 2010 and January 2012. 

The February 2010 rating decision, in pertinent part, assigned initial ratings of 10 percent for the Veteran's bilateral hearing loss and tinnitus, effective June 30, 2009.  The January 2012 rating decision assigned bilateral, noncompensable evaluations for the residuals of march fractures of the Veteran's feet, to include pes planus, effective June 30, 2009.      

In April 2015, the RO issued a rating decision that assigned bilateral 10 percent ratings, effective June 30, 2009 for the residuals of march fractures of the Veteran's feet, to include pes planus.  Additionally, in July 2015, the RO issued a rating decision that granted a 50 percent rating for bilateral hearing loss, effective April 29, 2015.  However, as these grants did not represent a total grant of benefits sought, the Veteran's claims for increased ratings remain pending before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In his November 2011 Substantive Appeal (VA Form 9), the Veteran requested a Board hearing via videoconference.  In October 2015, the Veteran submitted notice to the RO that he no longer wanted a hearing regarding the issues on appeal. Therefore, the request for a Board hearing is deemed withdrawn and the Board will continue with the appeal.  See 38 C.F.R. § 20.704(e).

With regard to the issues of entitlement to increased ratings and earlier effective dates for his cold injury residuals of his bilateral feet, the Board notes that while the Veteran originally expressed disagreement with these issues and they were addressed in the October 2011 Statement of the Case (SOC), the Veteran submitted a VA Form 9 in November 2011 that specifically limited his appeal to the following issues: entitlement to an increased rating for hearing loss and entitlement to an increased rating for tinnitus.  As the Veteran also indicated an intention to appeal his entitlement to earlier effective dates for the issue of entitlement service connection for hearing loss and tinnitus, these issues will also be addressed by the Board.  As he did not perfect his appeal of the issues of entitlement to increased ratings and earlier effective dates for his cold injury residuals of his bilateral feet, these issues are not before the Board at this time and will not be addressed further.   

A claim for a total rating based on individual unemployability (TDIU) due to service connected disability is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, to the extent that the Veteran indicated prior to December 3, 2014 that his bilateral feet or hearing loss interfered with his ability to obtain employment, the Board notes that the issue of entitlement to a TDIU was bifurcated and separately adjudicated by the RO in an unappealed rating decision in November 2015.  Bifurcation of a claim generally is within the Secretary's discretion.  See Tyrues v. Shinseki, 23 Vet. App. 166, 176 (2009). Consequently, further consideration by the Board of entitlement to a TDIU under Rice is not warranted.  TDIU has been assigned from December 3, 2014 to April 29, 2015, after which a schedular 100 percent rating has been in effect.
FINDINGS OF FACT

1. The Veteran's claim for service connection for bilateral hearing loss was received by the RO on June 30, 2009. 

2. The Veteran's claim for service connection for tinnitus was received by the RO on June 30, 2009. 

3. The Veteran's tinnitus is assigned the maximum schedular evaluation and does not prevent an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization.

4. For the period prior to June 24, 2014, the Veteran's bilateral hearing loss was manifested by no more than a hearing acuity of Level IV for the right ear and a Level IV for the left ear.

5. For the period on and after June 24, 2014, the Veteran's bilateral hearing loss was manifested by no more than a hearing acuity of Level IX for the right ear and a Level VIII for the left ear.

6. The Veteran's march fracture residuals, to include pes planus, right foot have been manifested by the following: moderately severe symptoms with moderate symptoms of pes planus with pain on use of the feet that is accentuated on manipulation, limitations in walking and standing, and that is not relieved by built-up shoes or arch support.  

7. The Veteran's march fracture residuals, to include pes planus, left foot have been manifested by the following: moderately severe symptoms with moderate symptoms of pes planus with pain on use of the feet that is accentuated on manipulation, limitations in walking and standing, and that is not relieved by built-up shoes or arch support.  

8. The Veteran's bilateral residuals of march fractures, to include pes planus have not resulted in pronounced symptoms of pes planus, including marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement or severe spasm of the tendo Achillis on manipulation; or severe symptoms of malunion or nonunion of the tarsal, or metatarsal bones; or other severe injuries of the foot, including actual loss of foot.  


CONCLUSIONS OF LAW

1. The criteria for an effective date earlier than June 30, 2009 for the grant of service connection for bilateral hearing loss have not been met. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

2. The criteria for an effective date earlier than June 30, 2009 for the grant of service connection for tinnitus have not been met. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

3. The criteria for an initial rating in excess of 10 percent for service-connected tinnitus have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.21, 4.87, Diagnostic Code (DC) 6260 (2015).

4. For the period from June 30, 2009 to June 23, 2014, the criteria for an initial evaluation in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.85, 4.86 DC 6100 (2015). 

5. For the period on and after June 24, 2014, the criteria for an initial evaluation of 50 percent, but not in excess of 50 percent, for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.85, 4.86 DC 6100 (2015).

6. The criteria for an initial evaluation of 20 percent, but not in excess of 20 percent, for the residuals of march fractures, to include pes planus, right foot have been more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.71a, DC 5284 (2015).

7. The criteria for an initial evaluation of 20 percent, but not in excess of 20 percent, for the residuals of march fractures, to include pes planus, left foot have been more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.71a, DC 5284 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This notice was provided to the Veteran in letters sent in July 2009 and September 2009.  Accordingly, the duty to notify has been fulfilled.

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the issue being decided on appeal, the evidence of record includes all of or the majority of the Veteran's service treatment records, VA treatment records, statements from the Veteran, and multiple VA examination reports, which were thorough and the opinions offered gave complete responses to the questions asked.  

Accordingly, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims on appeal.  The evidence of record provides sufficient information to adequately evaluate the claims, all obtainable evidence identified by the Veteran relative to the claims has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis in the decisions below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

Earlier Effective Dates for Hearing Loss and Tinnitus 

Unless specifically provided otherwise, the effective date for a grant of service connection is the day after separation from service or day entitlement arose, if a claim is received within one year of separation from service; otherwise, the date of receipt of claim, or the date entitlement arose, whichever is later. 38 U.S.C.A. 
§ 5110 (b)(1) (West 2014); 38 C.F.R. § 3.400 (b)(2)(i) (2015).

Prior to March 24, 2015, after which a formal claim application is required, a claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.  38 C.F.R. § 3.155 (2015). 

The record reflects that the earliest formal or informal claim for service connection for the Veteran's hearing loss or tinnitus was received by the Agency of Original Jurisdiction (AOJ) on June 30, 2009.  

The Veteran has argued that he should be entitled to an earlier effective date for bilateral hearing loss and tinnitus.  The April 2011 Board decision indicated that the Veteran disagreed with the effective dates assigned for hearing loss and tinnitus in the February 2010 rating decision that granted service connection for bilateral hearing loss and tinnitus.  

In his VA Form 9 the Veteran indicated that he believed his case had been decided incorrectly because "the Veterans' Law Judge, Board of Veterans' Appeals... dated April 6, 2011 gave an order for an additional rating of 10 percent for hearing loss and tinnitus and an effective date prior to June 30, 2009 for service connection for hearing loss and tinnitus."  

The Board notes that the April 6, 2011 Board decision did not assign a higher rating or an earlier effective date for hearing loss and tinnitus.  The Board decision determined that that the Veteran had expressed disagreement with these determinations during the Veteran's February 2011 Board hearing and stated that an SOC would need to be issued regarding these issues.  

The record is otherwise silent regarding why an earlier effective date should be assigned regarding the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  

As the evidence does not indicate (and the Veteran does not appear to contend) that he submitted a claim, either formal or informal for service connection for hearing loss or tinnitus prior to June 30, 2009, or within one year of separation from active service, an effective date prior to the date of claim is not warranted.  Even if the evidence of record would indicate that the Veteran suffered from hearing loss or tinnitus prior to June 30, 2009, the effective date for entitlement to service connection is assigned based upon the later of either the date of receipt of claim or the date entitlement arose.  See 38 C.F.R. § 3.400 (2015).  Therefore, as the preponderance of the evidence is against the claim, the benefit-of-the-doubt does not apply, and the Veteran's claim for an effective date prior to June 30, 2009 for service connection for bilateral hearing loss and tinnitus must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Entitlement to Increased Ratings, Generally

Generally, disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2015). 

In determining the disability evaluation, VA has a duty to consider all possible regulations which may be potentially applicable based upon the assertions and issues raised in the record.  After such a consideration, VA must explain to the Veteran the reasons and bases utilized in the government's decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Board must consider the application of "staged" ratings for different periods from the filing of the claim forward, if the evidence suggests that such a rating would be appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Here, the evidence does not suggest that the Veteran's disabilities, other than his hearing loss, have significantly changed and uniform evaluations are warranted.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Entitlement to a Higher Initial Rating for Tinnitus

The Veteran has appealed his initial 10 percent rating for tinnitus and contends that an evaluation in excess of 10 percent is warranted.  

Tinnitus is evaluated under DC 6260, which reflects that only a single 10 percent evaluation is assigned for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, DC 6260, Note 2.  The U.S. Court of Appeals for the Federal Circuit upheld VA's interpretation of its regulations that only a single 10 percent rating is authorized for tinnitus.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Thus, as a matter of law, a schedular rating higher than 10 percent may not be assigned for the Veteran's tinnitus.  Moreover, after careful review of the evidence, the Board finds no other diagnostic codes would be appropriate to evaluate the Veteran's tinnitus.  See Schafrath, 1 Vet. App. at 595. 

Therefore, only consideration of whether a higher rating on an extraschedular basis is necessary.  See 38 C.F.R. § 3.321(b)(1).  Here, a comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology.  Specifically, the schedular rating contemplates ringing in the bilateral ears.  

The Veteran has also asserted that the ringing in the ears results in difficulty hearing and understanding conversations.  In this regard, tinnitus is defined as a "noise in the ears, such as a ringing, buzzing, roaring, or clicking." Dorland's Illustrated Medical Dictionary 1914 (30th ed. 2003); 38 C.F.R. § 19.9 (explaining a remand or referral to the agency of original jurisdiction is not necessary when supplementing the record with a recognized medical treatise).  Accordingly, a logical inference from this definition is that a noise in the ears causes difficulty hearing.  See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010)("the evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder").  In other words, the Veteran's complaint is inherent in the definition of the disease.  The Veteran has not described any other symptoms or effects from the tinnitus that are not contemplated by the current diagnostic code.  See Thun, at 111 (2008).  The evidence does not reflect that the Veteran's symptoms are so exceptional or unusual as to warrant the assignment of any higher rating.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

The Board considered the benefit of the doubt doctrine; however, the weight of the evidence is against the Veteran's claim for a higher initial rating for tinnitus.  See Gilbert, 1 Vet. App. at 55 (1990); 38 C.F.R. § 4.3 (2015). 

Entitlement to a Higher Initial Evaluation for Hearing Loss

In June 2009, the Veteran submitted a claim for service connection for bilateral hearing loss.  In a February 2010 rating decision, the RO granted service connection and assigned an initial rating of 10 percent.  During a 2011 Board hearing, the Veteran expressed disagreement with the assigned initial rating.  

Evaluations for bilateral hearing loss range from noncompensable to 100 percent. These evaluations are based on organic impairment of hearing acuity as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second.  To evaluate the degree of disability from the Veteran's hearing loss; the rating schedule establishes 11 auditory acuity levels, designated from level I for slightly impaired hearing acuity through level XI for profound deafness.  Further, schedular disability ratings for hearing impairment are "derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a pure tone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the pure tone decibel loss.

In cases of exceptional hearing loss, i.e. when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately. 38 C.F.R. § 4.86(a) (2015). 

When the pure tone threshold is 30 decibels or less at 1000 hertz and 70 decibels or more at 2000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results is the higher numeral. That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately. 38 C.F.R. § 4.86(b) (2015).

Due to the Veteran's claims, he was sent for a VA audiological evaluation in September 2009.  The results of the exam are as follows:   




HERTZ



1000
2000
3000
4000
AVG
RIGHT
45
65
75
75
65
LEFT
45
65
75
75
65

The pure tone average was 65 decibels for both ears.  Speech recognition, performed with the Maryland CNC word list, was determined to be 80 percent in the right ear and 76 percent in the left ear.  The examiner indicated that pure tone thresholds indicated the presence of moderately severe sensorineural hearing loss, bilaterally.  

On June 24, 2014, the Veteran underwent another VA audiological evaluation.  The results of the exam are as follows:   




HERTZ



1000
2000
3000
4000
AVG
RIGHT
60
65
65
75
66.25
LEFT
60
60
70
75
66.25

The pure tone average was 66.25 decibels for both of the Veteran's ears.  Speech recognition, performed with the Maryland CNC word list, was determined to be 40 percent in the right ear and 48 percent in the left ear.

The Veteran submitted a private audiological evaluation that was performed in April 2015.  The examiner reported that the Veteran's condition was indicative of a "profound, sensorineural hearing loss, bilaterally."  Pure tone threshold averages of 103.75 dB for the right ear and 108.75 for the left ear were reported.  The examiner also reported speech discrimination scores, using the Maryland CNC word list, of 0 percent and 72 percent, respectively.  The examiner noted that as a result of the hearing loss, the Veteran has difficulty hearing and understanding in most listening situations.  Background noise and more than one person speaking at a time were reported to cause the Veteran to have considerable difficulty understanding speech.

On June 2, 2015, the Veteran underwent another VA audiological evaluation.  The results of the exam are as follows:   




HERTZ



1000
2000
3000
4000
AVG
RIGHT
55
65
70
85
68.75
LEFT
60
70
70
85
71.25

Speech recognition, performed with the Maryland CNC word list, was determined to be 36 percent in the right ear and 52 percent in the left ear.

It is necessary to apply the criteria found in 38 C.F.R. 4.85 at Table VI to the Veteran's audiological examinations.  In so doing, the Veteran's results from September 2009 yield a numerical designation of IV for both ears (between 58 and 65 average pure tone decibel hearing loss, with between 78 and 82 percent speech discrimination).  Entering the category designations for each ear into Table VII results in a disability evaluation of 10 percent, providing evidence against his claim for a higher initial rating.

Applying the Veteran's subsequent evaluations in 2014 and 2015 to the criteria found in 38 C.F.R. 4.85 at Table VI, demonstrate significantly increased hearing loss that warrant a staged rating.  See Fenderson, 12 Vet. App. at 119.  The Veteran's evaluation in June 2014 results in a numerical designation of IX for the right ear (between 66 and 73 average pure tone decibel hearing loss, with between 36 and 42 percent speech discrimination), and a numerical designation of VIII for the left ear (between 66 and 73 average pure tone decibel hearing loss, with between 44 and 50 percent speech discrimination).  Applying Table VII, these findings would result in a disability evaluation of 50 percent.  

The findings from the Veteran's VA examination in June 2015 also indicate a numerical designation of IX for the right ear and a numerical designation of VIII for the left ear, despite increased pure tone threshold averages.  This would again result in a disability evaluation of 50 percent.   

The Veteran's puretone threshold averages from his VA examinations in 2014 and 2015 indicate exceptional patterns of hearing impairment (i.e. puretone threshold averages at each of the four specified frequencies [1000, 2000, 3000, and 4000] are 55 decibels or above); therefore, the Veteran's hearing loss disability was considered under both Table VI and Table VIa. However, even using Table VIa, the findings from the Veteran's VA audiological evaluations in 2014 and 2015 did not result in higher disability ratings than when determining a disability percentage under Table VII.  

Applying the criteria found in 38 C.F.R. 4.85 at Table VI to the Veteran's private evaluation results in a numerical designation of XI for the right ear (98 or above average pure tone decibel hearing loss, with between 0 and 34 percent speech discrimination), and a numerical designation of VII for the left ear (98 or above average pure tone decibel hearing loss, with between 68 and 74 percent speech discrimination).  Entering the category designations for each ear into Table VII would result in a disability evaluation of 60 percent.  Further, applying the results of this examination to Table VIa would result in a numerical designation of X for the right ear (between 98 and 104 pure tone decibel hearing loss) and a numerical designation of XI for the left ear (105 or above pure tone decibel hearing loss).  This would result in a disability rating of 90 percent.  Unfortunately, the Board finds the evidence provided by this examination to be of less probative value than the audiological findings provided by the other audiological examinations of record.  

The results of the Veteran's private audiological evaluation appear to be dramatically skewed from the other audiological evidence of record.  It indicates much higher pure tone decibel hearing loss for both of the Veteran's ears than either the June 2014 examination or the evaluation that takes place less than two months later in June 2015.  Further, the examination indicates a very great disparity in speech discrimination between the Veteran's right ear (0%) and left ear (72%) that has not been otherwise supported by the record.  Without any other audiological findings to support this private examination, the Board finds that the multiple examinations conducted by the VA examiners are entitled to greater weight than the evidence provided by the sole private evaluation of record. 

Based on these findings, the Board finds that the Veteran's initial 10 percent rating for the period from June 30, 2009 to June 23, 2014, is correct, and a higher disability rating, on a schedular basis, is not warranted for this period.  On and after, June 24, 2014, the Board finds that a 50 percent rating, but not higher than 50 percent, is warranted on a schedular basis.   

While higher schedular ratings are not warranted for these periods, the Board must evaluate if the circumstances of the Veteran's disability picture are unique enough to merit a remand for a referral to the Director of VA's Compensation Service for consideration of an extraschedular rating for either period.  In this regard, the Board notes that, in accordance with judicial precedent, it is necessary for VA examiners to consider the impact of hearing loss on functional impairment and activities of daily living when evaluating a Veteran.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  The schedular requirements for a higher evaluation for hearing loss still rely on a mechanical application of the rating schedule; however, should the impact of hearing loss have a significant impact on daily functioning (e.g. impact employment, ability to care for oneself, etc.), it is proper to consider these factors on an extraschedular basis.  Generally speaking, an extraschedular rating should be considered when the manifestations of a service-connected disability are so unique as to be outside the norm of what is contemplated in the established rating criteria.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

The impact of the service-connected hearing loss on the Veteran's functioning/daily activities was fully considered in all of the Veteran's examinations.  The examiners noted that the Veteran was having difficulty in hearing and understanding conversation, despite his use of hearing aids.  The Veteran's private physician reported that he had difficulty hearing and understanding in most listening situations, particularly in instances with background noise or with more than one person speaking.  The evidence does not indicate that any other functional limitations were reported.  

It appears that the Veteran does not currently work.  While the Veteran's hearing loss may contribute to his inability to find work, the evidence of record indicates that the Veteran's back and leg pain and residuals of his foot fractures are much more responsible for his inability to find work.  In July 2015, when the Veteran completed an application for TDIU, he did not report hearing loss as a service-connected disability that prevented him from securing or following a substantially gainful occupation.  The Board finds that while the Veteran's diminished hearing may reduce the availability of some work that would require proficient hearing abilities that the Veteran's hearing loss does not markedly interfere with the Veteran's occupational functioning.  The Veteran's hearing loss symptomatology reported by the Veteran is type that is fully contemplated by the rating schedule.  Therefore, the Board notes that this evidence does not suggest a disability picture so unique as to warrant a referral to the VA's Director of Compensation for consideration of an extraschedular rating.  See also Thun at 111. 

Accordingly, based upon the evidence of record at this time, the Veteran's bilateral hearing loss disability warrants an initial 10 percent rating for the period from June 30, 2009 to June 23, 2014; and on and after June 24, 2014, a 50 percent rating, but not higher than 50 percent, is warranted on a schedular basis.  38 C.F.R. 4.3; 4.85, 4.86 DC 6100.


Entitlement to a Higher Initial Rating for Residuals of March Fractures

In June 2009, the Veteran claimed entitlement to service connection for chronic foot pain as the result of injuries suffered in Korea.  As a result of this claim, the Veteran was granted service-connection for residuals of march fractures, to include pes planus, effective June 30, 2009, which were initially rated as separate noncompensable ratings, bilaterally.  In April 2015, the RO assigned separate 10 percent ratings, effective December 3, 2014, based upon moderate symptoms of malunion of tarsal or metatarsal bones of each foot.  

The Board notes, however, that the Veteran is also in receipt of separate 20 percent ratings for the residuals of cold injuries, for each foot, effective November 4, 2009, and a separate 40 percent rating for radiculopathy of the right lower extremity associated with degenerative arthritis of the lumbar spine.  38 C.F.R. 4.14 states that "the evaluation of the same disability under various diagnoses is to be avoided." Accordingly, the Board will only be evaluating the Veteran's symptoms and resulting functional impairment that result from his residuals of march fractures, to include pes planus.

In March 2010, the Veteran underwent a VA examination in relation to these complaints.  The examiner noted that the Veteran had residuals of cold injuries, for each foot, but also noted that x-rays of the right and left foot demonstrated abnormal findings, of undetermined fractures of the left navicular that were not related to the Veteran's cold injury residuals.  

In November 2011, the Veteran underwent another VA examination regarding the condition of his bilateral feet.  The examiner opined that the Veteran had left navicular bone fractures of his feet and pes planus of both feet due to his active service.  The examiner noted that the Veteran had osteoarthritis of both feet as well as pes planus of both feet that resulted from carrying too much weight and marching.  The examiner opined that the Veteran's foot condition was "moderately severe."  Despite noting the Veteran's left navicular bone fractures that were diagnosed during the March 2010 examination, the examiner stated that the Veteran did not have any current malunion or nonunion of the tarsal or metatarsal bones.  The examiner indicated that Veteran's pes planus caused pain on use of the feet that was accentuated on use and manipulation; however, characteristic calluses and extreme tenderness of plantar surfaces were not found. 

In January 2015, the Veteran underwent another VA examination regarding his service-connected march fracture residuals with pes planus.  The examiner noted diagnoses of pes planus and status post stress fractures with degenerative joint disease.  The Veteran's pes planus was noted to cause pain on use of the feet that was accentuated on use and manipulation, but did not cause swelling on use or characteristic calluses.  The examiner noted that the Veteran had tried arch supports previously but that the Veteran remained symptomatic.  Extreme tenderness of plantar surfaces was not found.  Regarding the Veteran's status post stress fractures with degenerative joint disease, the examiner opined that the Veteran's condition was of moderate severity, and that the condition chronically compromised weight bearing. The Veteran's condition, however, was not noted to require any assistive device and the functional impact of each condition was reported to be limiting standing and walking.  

Disabilities of the foot are rated under DC 5276 through 5284.  As an initial matter, the Veteran's feet have not been shown to be characterized by weak foot, claw foot, metatarsalgia, hallux valgus, hallux rigidus, or hammer toes.  Accordingly, the diagnostic codes pertaining to those disabilities are not applicable.  See 38 C.F.R. § 4.71a, DCs 5277, 5278, 5279, 5280, 5281, 5282.
  
The Veteran's 10 percent rating for the left foot fracture residuals were assigned under DC 5276-5283, and his 10 percent rating for his right foot fracture residuals has been assigned under DC 5283.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the assigned rating; the additional code is shown after the hyphen.  Here, the hyphenated diagnostic code indicates that the Veteran's pes planus (DC 5276) has been rated under the criteria for malunion or nonunion of tarsal or metatarsal bones, DC 5283.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). The Board has considered whether another rating code is "more appropriate" than the one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 4 (1995). 

Upon review of the evidence of record, the Board finds that the Veteran's march fracture residuals with pes planus would be more appropriately be evaluated under DC 5284, Foot Injuries, other.  DC 5284 may be applied to foot disorders other than those for which specific diagnostic criteria are otherwise set forth in the Rating Schedule.  Under this diagnostic code, a 10 percent rating is assigned for "moderate" foot injuries, a 20 percent rating is assigned for "moderately severe" foot injuries, and a 30 percent rating is assigned for "severe" foot injuries.  DC 5284 also allows for the assignment of a 40 percent rating for loss of use of the foot.  The words "moderate," "moderately severe," and "severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.  

The Board finds the DC 5284 to be more appropriate than the currently assigned DC 5276-5283 and DC 5283 because, while there is no specific rating code assigned for march fracture residuals with pes planus, the condition being evaluated is a foot disability and the November 2011 and January 2015 VA examiners indicated that the Veteran does not have any malunion or nonunion of the tarsal or metatarsal bones.  Accordingly, the Board finds that the Veteran's condition would be more accurately evaluated under the diagnostic codes that, at least in part, describe his condition.  Therefore, the Veteran's condition should be evaluated under either DC 5276 for pes planus or DC 5284 for foot injuries, other.  The Board has chosen DC 5284 as it affords the Veteran the higher of the possible ratings. 

The examiner in November 2011 indicates that the Veteran's foot injury is "moderately severe" bilaterally, which would result in a 20 percent disability for each foot.  Combining the 20 percent ratings assigned under DC 5284 and using the bilateral factor, would result in a disability rating in excess of 30 percent.  See 38 C.F.R. §§ 4.25, 4.26.  A higher rating would only be available under DC 5276 if the Veteran's condition were determined to be "pronounced" bilaterally; however, the evidence of record does not support a finding of "pronounced" bilateral pes planus.  The November 2011 examiner indicated that the Veteran's pes planus had been evaluated as "mild" and symptoms of "pronounced" pes planus, such as, marked pronation, extreme tenderness of plantar surfaces, and marked inward displacement and severe spasm has not been noted of either of the Veteran's feet.  Accordingly, a higher rating is not available under DC 5276.

The Board also notes that separate ratings would not be warranted under DC 5276. DC 5284 considers severe, moderately severe, and moderate injuries of the foot and the resulting functional limitation, the Board finds that the symptoms contemplated by the DC 5276 would overlap with the symptoms contemplated with DC 5284.  Accordingly, a separately assigned rating based upon the Veteran's symptoms related to his pes planus would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14.

The Board has also considered referring the Veteran's claim for a possible extraschedular rating.  As noted above, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

With regard to the Veteran's service-connected residuals of march fractures, to include pes planus, the evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule. The rating schedule contemplates symptoms such as pain, limitation in motion, instability, deformity, altered gait, and resulting functional loss.  None of the Veteran's complaints are such that they are outside of the scope of these considerations.  Additionally, neither the Veteran, nor his representative, has alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). Therefore, the Board finds that the schedular criteria adequately contemplate the Veteran's symptoms and referral for extra-schedular consideration is not warranted.  See Thun.

Therefore, the Board finds that the Veteran's condition warrant a 20 percent rating, but no higher, for "moderately severe" symptoms of the Veteran's residuals of march fractures of his right foot, to include pes planus; and a 20 percent rating, but no higher, for "moderately severe" symptoms of residuals of march fractures of his left foot, to include pes planus.  38 C.F.R. 4.3; 4.71a DC 5284.


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an effective date earlier than June 30, 2009, for the grant of service connection for bilateral hearing loss is denied.

Entitlement to an effective date earlier than June 30, 2009, for the grant of service connection for tinnitus is denied.

Entitlement to an initial rating in excess of 10 percent for tinnitus is denied. 

For the period from June 30, 2009 to June 23, 2014, entitlement to an initial rating in excess of 10 percent for a bilateral hearing loss disability is denied.

For the period on and after June 24, 2014, entitlement to an initial rating of 50 percent, but not greater than 50 percent, for a bilateral hearing loss disability is warranted, subject to the law and regulations governing the award of monetary benefits.

Entitlement to an initial rating of 20 percent, but not greater than 20 percent, for residuals of march fractures, to include pes planus, right foot is warranted, subject to the law and regulations governing the award of monetary benefits.

Entitlement to an initial rating of 20 percent, but not greater than 20 percent, for residuals of march fractures, to include pes planus, left foot is warranted, subject to the law and regulations governing the award of monetary benefits.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


